Compensation for injuries. — Plaintiff, a firefighter at Fort Benning, Georgia, sues to recover compensation for injuries sustained in 1948, claiming that be was entitled to such compensation under tbe Federal Employees’ Compensation Act, 5 U.S.C. § 751, et seq., tbat tbe Bureau of Employees Compensation and tbe Employees Compensation Appeal Board denied bis claim in 1962 and wrongfully refused plaintiff’s request tbat tbe Bureau investigate his claim (5 U.S.C. § 793). Plaintiff also requested tbe court to transfer bis case to tbe United States District Court if it should find tbe claim sounded in tort. Tbe case came before tbe court on defendant’s motion to dismiss for lack of jurisdiction. Upon consideration thereof, together with tbe opposition thereto and without oral argument, on tbe basis of 5 U.S.C. § 793, Nolen v. United States, 124 Ct. Cl. 230, and Gaines v. United States, 132 Ct. Cl. 408, 417-18, the court on June 19, 1964, ordered tbat the defendant’s motion to dismiss for lack of jurisdiction be granted and tbe petition was dismissed. Tbe court further ordered tbat plaintiff’s request tbat the case be transferred to tbe United States District Court for the Eastern District of Tennessee, Southern Division, be denied.